PER CURIAM.
This is a review by petition for a writ of certiorari of an order of the Florida Industrial Commission entered May 19, 1967, which affirmed the order of the deputy commissioner. ' The deputy’s order found that respondent had been injured in an accident arising out of and in the course of respondent’s employment.
Our consideration of the petition, the record, and briefs, together with oral argument heard, leads to the conclusion that the petition for certiorari should be and is hereby denied.
Attorney’s fee in the amount of $350 is awarded to claimant’s attorney.
It is so ordered.
ROBERTS, THORNAL and ADAMS, JJ., and SPECTOR, District Court Judge, concur.
CALDWELL, C. J., dissents with opinion.